Title: To Alexander Hamilton from William Heth, 18 January 1799
From: Heth, William
To: Hamilton, Alexander



Petersburg [Virginia] 18th. Jany 1799
Dear Sir

When I wrote you a long letter the other day, I as little expected to intrude upon you again so soon, as that, our domestic tranquility would so soon, be seriously threatened.
Leave has been given within a few days past, in our Legislature, to bring in a bill, authorising persons taken up under the sedition Law,to be removed to State Courts, or to be released, should our Judges see cause. At least—this I understand to be the object of the bill. Judge Iredell, who will hand you this, will be able to inform you more particularly, as he will receive full information, on passing thro’ Richmond. As certainly, as such a bill shall be brought in, as certainly will it pass: And the next moment, some of those of the opposition, who are panting to become Martyrs in the holy cause, will throw themselves in the way of the Marshal, or of some officer of the government whom they may suppose bound by oath & duty, to notice seditions, or treasonable expressions. And thus, the signal of Civil War will be given. I hope the Marshal may prove himself to be a Man of firmness & intrepidity.
Early in the present session, I understand, a resolution passed, to suspend the building of our Penitentiary House, & to apply a large Sum in the Treasury appropriated therefor, to the purchase of Arms.
Under this alarming, & distressing prospect of public affairs, it is proper, that every Man Should be known: and persuaded that I shall be among the first in this quarter, whom the desperate faction will aim at, in case of open convulsion, I would wish to be among the first to be calld upon, to support the standard of the U. States. Presuming therefore, that Genl. Lee will be immediately ordered to hold himself in readiness, to head part of the provisional army—I should be glad, if propriety should not forbid it—to be also held in requisition, in any way; but, if such rank, as the Commander in chief & yourself, may think I merit, could be obtained for one of his aids de Camp, and he could now, without any scruple or reluctance, appoint me to that station, my utmost wishes would be gratified, to serve with Lee in case of necessity, til otherwise calld upon. I would pledge myself not to draw pay, or other emoluments, except when in actual service. I have now written, My Dear sir, in the utmost confidence to you. If the Ideas which I have now suggested, are improper, I shall rely upon their going no further.
Burn this—and believe me to be as always Yrs sincerely & Affectionately

W Heth


The activity & zeal which I have late manifested in honor of my friend Pinkney, as well as similar conduct last summer on Marshals arrival—has occasiond me to be markd by the Democrats. In order to stimulate the Citizens of this Town to the measures in honor of Pinkney the other day, I rode down from Richmond the Morning the General left it to this place in 2 hours & 53 Minutes—25 Miles—a proof that I dont yet feel old age.

